Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 1 of 11 Page ID #:832




                                    Exhibit E
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 2 of 11 Page ID #:833




      1                       UNITED STATES DISTRICT COURT

      2                      CENTRAL DISTRICT OF CALIFORNIA

      3

      4

      5

       6   JAMES RUTHERFORD, an individual, )
                                                  )
      7              Plaintiff,                   )
                                                        [ CERTIFIED COPY ]
                                                  )
       8                       vs.                )
                                                  )   Case No.:
       9   USA GAS, a business of unknown         )   2:19-cv-01448--JAK-FFMx
           form; THRIFTY OIL CO., a               )
     10    California corporation; and            )
           DOES 1-10, inclusive,                  )
     11                                           )
                     Defendants.                  )
     12                                           )
           ______ _ _ _ _ _ _ _ _ _ _ _ _ )
     13

     14

     15

     16                               DEPOSITION OF

     17                              KENNETH ARRINGTON

     18                         LOS ANGELES, CALIFORNIA

     19                               JANUARY 8, 2020

     20

     21

     22

      23
           Reported by:
      24   ELSA L. ORMES
           CSR NO. 8717
      25   NO. 20-86605
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 3 of 11 Page ID #:834




      1        Q.        is presently a disabled parking stall?

      2        A.    The -- my main assumption was that the primary

      3    parking space it was the one that was best marked out but it

      4    is still somewhat, you know, faded and is the one on the west

      5    side of the parking space.      However, there were markings on

      6    the pavement on the east side of the building, extremely

      7    faded, but I did inspect that area because one of my

      8    recommendations as it related to the accessible parking on

      9    the west side of the store under surveyor's notes I

     10    indicated, "Consider blocking out all accessible striping at

     11    this location and re-surface and re-stripe accessible space

     12    at the east side of the store.      That location at the west

     13    side" or -- "the location at the west side can be turned into

     14    one or two parking spaces instead."

     15              The reason I made that comment was because the

     16    location on the west side of the building has excessive

     17    slopes in both the aisle and the space.        The easiest

     18    correction at this facility for the accessible parking would

     19    simply be to relocate it back to where it once was on the

     20    east side of the store because there are no excessive slopes

     21    on that side.    So I was trying to provide that recommendation

     22    over there, so in my report I did provide information as it

     23

     24
     25
          Grelated to that space.

                Q.
                     In your response you said where the stall was or
             rds to that effect.     So sounds like you agree that the
                                                                               !
                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                12
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 4 of 11 Page ID #:835




      lc    tall to the east is a former disabled stall, parking stall,]



      Jc:
      2



      4
           and is not a presently used disabled parking stall?

               A.    I would concur with tha~        And if you look at the
           report and on I believe it's the last page the no accessible

      5    signage has been posted at the head of the parking space, but

      6    when you look at those pictures you are going to find that

      7    those pictures actually have signage that states no parking,

      8    period.

      9        Q.    What I'm trying to get at for example let's go to --

     10    you have there in your report marked as Exhibit 1, the left

     11    hand column, has an ABL number.         I assume that's

     12    accessibility barrier list.

     13        A.    Architectural Barrier list number, yeah.

     14        Q.    All right.     So let's go down to ABL -- starting with

     15    ABL number 9, 10, 11 and 12.

     16        A.    Yes.

     17        Q.    Would you agree that all those assume that there is

     18    a disabled parking stall to the east of the store?

     19              MR. HASHEM!:     Objection.     Compound.

     20              You can go ahead and answer.

     21              THE WITNESS:     I provided these items 9, 10, 11 and

     22    12 as the barriers if you were to relocate the accessible

     23    parking from the west side to the east side, not that it's

     24    currently an accessible parking space, but if it were to be

     25    made an accessible parking space those barriers would need to


                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                13
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 5 of 11 Page ID #:836




-L    1    be resolved.      ]
      2    BY MR. GRAVELLE:

      3         Q.   Are there any grounds or bases for any of the

      4    opinions set forth in your report marked as Exhibit 1 that

      5    are not set forth in the report?

       6        A.   No.     My -- all of the information on the report goes

      7    back to the 1991 ADA standards and the 2010 accessibility

      8    standards and the current 2016 California Building Code.

       9   Those were the only assumptions that I made based upon those

     10    minimum standards.

     11         Q.   When you say those are the only assumptions I made,

     12    do you mean those are the only bases --

     13         A.   Yeah.

     14         Q.   -- of what you put in the report?

     15         A.   Yes, sir.

     16         Q.   Okay.     So you would agree then that there are no

     17    other bases for what is set forth in this report marked as

     18    Exhibit 1 other than the bases that are set forth in Exhibit

     19    1?

     20         A.   Yes, sir.

     21         Q.   Okay.       Is there anything in the report that has been

     22    marked as Exhibit 1 that you believe is inaccurate or

     23    incorrect?

     24         A.   There is one item that I made a typo on.        If you

      25   look at ABL number 3 I had indicated slope in the accessible


                           THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                14
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 6 of 11 Page ID #:837




      1    space measures between 2.5 to 4.4 caused by uneven surface.

      2    And if you look just above that in ABL number 2, I refer to

       3   the accessible space in that one as well.             Item 2 is the

      4    accessible space and item 3 when you go to the pictures you

       5   will note that those are the pictures that support the

       6   accessible aisle has excessive slope from 2.5 to 4.4 percent,

       7   so I apologize.                            [   -f ]
       8        Q.   Just so we're clear, ABL ( umber 3 is actually a

       9   reference to the accessible aisle (: : the disabled parking

     10    stall to the west of the convenience store?

     11         A.   Yes, sir.

      12        Q.   Other than what you just described to me, is there

      13   anything else in the report that has been marked as Exhibit 1

      14   that you believe is inaccurate or incorrect?

      15        A.   No, sir.

      16        Q.   Is anything in the report incomplete?
      17        A.   Not to my knowledge.       No, sir.

      18        Q.   Did you prepare any drafts of the report?

      19        A.   No, sir.    I   --   what I typically do is I take my

      20   handwritten notes and my pictures and once I prepare the

      21   report I, you know, I get rid of my, you know, my handwritten

      22   notes and it's essentially my document.

      23        Q.   So do you presently have handwritten notes?
      24        A.   No.

      25        Q.   What happened to them?


                           THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 15
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 7 of 11 Page ID #:838




      1        A.    They are basically -- they are shorthand notes that

      2    I took to prepare the report itself.       And at the time back in

      3    May, you know, once I provide the notes in here, it's just

      4    shorthand of the actual finding itself, you know.         I discard

      5    them and, you know, get rid of them in the trash.

      6        Q.    Did you make any changes to the report marked as

      7    Exhibit 1 based on any communication from anyone?

      8        A.    No, sir.

      9        Q.    Did you consider or rely upon either the Complaint

     10    or the First Amended Complaint that was filed in this case in

     11    preparing the report?

     12        A.    Not in preparing the report, only to inspect what

     13    elements were identified within the claim.

     14        Q.    If there were elements referred to in the Complaint

     15    but not referred to in your report, what conclusion can we

     16    draw about that?

     17              MR. HASHEM!:    Hypothetical, not based on admissible

     18    facts, calls for speculation.

     19              THE WITNESS:    Can you ask that question again.       I

     20    apologize.

     21    BY MR. GRAVELLE:

     22         Q.   Sure.    What about barriers that are alleged in the

     23    Complaint but are not addressed in your report marked as

     24    Exhibit 1 -- what conclusion can one draw from that, that is,

     25    that you don't believe it's a barrier or you just failed to


                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 16
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 8 of 11 Page ID #:839




      1 [   address it? ]

      2              MR. HASHEM!:     Lacks foundation.

      3              THE WITNESS:     I would say if it's not in my report,

      4     it's not a barrier.     I haven't identified it as a barrier

      5     and, therefore, it means either the minimum standards of the

      6     1991 ADA, the 2010 standards or the 2016 whichever is most

      7     stringent.

      8     BY MR. GRAVELLE:

      9         Q.   Have you had any conversations with Mr. Rutherford

     10     about the report marked as Exhibit 1?

     11         A.   No, sir.

     12         Q.   Is there any information you would have liked to

     13     have had but did not have before you prepared this report

     14     marked as Exhibit 1?

     15         A.   I would have liked to have known when certain

     16     elements were in fact implemented, so when the accessible

     17     parking spaces were actually installed so in that way

     18     essentially, you know, I would know what California Building

     19     Code was most applicable at that time.        However, I did refer

     20     basically back to the 1991 standards for the minimum

     21     standards to identify from that, you know, you know, to

     22     essentially find out, you know, whether or not it's            it

     23     meets compliance or not.

     24         Q.    Is there any other information you would have liked

     25     to have had but did not have before preparing this report


                            THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 17
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 9 of 11 Page ID #:840




      1         Q.     On Exhibit 1, ABL Number 8, you opine there is no

      2    accessible right to the public right of way extending to the

       3   entrance.

      4                Do you see that?

       5        A.     Yes, sir.

       6        Q.     Explain for me why you don't think there is an

       7   accessible route?

       8        A.     This item here is somewhat subjective because it's

       9   really not identified as to where the accessible route to

     10    gain access to the entrance of the store is from the city

     11    sidewalk.     Essentially you know I, you know, walked the

     12    perimeter of the parking lot.       In this type of scenario the

     13    accessible route would have to extend from the city sidewalk

     14    and would need some -- basically a 48-inch path which would

     15    be accessible and that should be identified to an individual

     16    with a disability and it wasn't exactly clear where that was.

      17   And so, therefore, as I'm looking at it it's kind of

      18   subjective, you know.      I think I identified kind of a dip

      19   along the one street that's kind of a drainage swell.          That

      20   doesn't necessarily have to be where the accessible public

      21   right of way would be from.      However, it just wasn't clear

      22   so, therefore, the assumption is that there is no accessible,

      23   you know, accessible route for an individual with a

      24   disability.

                Q.     In other words you couldn't find it so you concluded]


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 64
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 10 of 11 Page ID
                                   #:841




    1 [   that it did not exist?   J
    2               MR. HASHEM!:   Objection.    Argumentative.

    3               THE WITNESS:   In other words, if I couldn't find it,

    4     an individual with a disability would also not be able to

    5     identified it because it wasn't identified through

    6     directional signage or some sort of cross hatching or

    7     something along those lines which would actually give a

    8     visual idea as to where it was.

    9     BY MR. GRAVELLE:

   10         Q.    So you agree with my statement which is, since you]

   11     could not find it you concluded it did not exist.        Correct?

   12               MR. HASHEM!:   Same objections.

   13     BY MR. GRAVELLE:

   14

   15

   16
        [     Q.
              A.

              Q.
                    Correct?

                    Correct.   J
                    Does that route have to be marked?

   17         A.    The route should be identified.      So directional

   18     signage, crosshatch, something.       You would have to go through

   19     a vehicular area in this type of scenario which is

   20     acceptable.   However, if an individual with a disability is

   21     looking for that, where do they go in that scenario, you

   22     know.    That leads me to my conclusion that there is no

   23     accessible route.    There may be in some location on that

   24     property an accessible route, but it's not identified to an

   25     individual where it is and how they gain access to the


                        THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                65
Case 2:19-cv-01448-JAK-FFM Document 42-8 Filed 02/03/20 Page 11 of 11 Page ID
                                   #:842



  ·1· · · · · · ·I, ELSA L. ORMES, a Certified Shorthand Reporter

  ·2· ·of the State of California, do hereby certify:

  ·3· · · · · · ·That the foregoing proceedings were taken

  ·4· ·before me at the time and place herein set forth; that

  ·5· ·any witness in the foregoing proceedings, prior to

  ·6· ·testifying, were administered an oath; that a record

  ·7· ·of the proceedings was made by me using machine

  ·8· ·shorthand which was thereafter transcribed under my

  ·9· ·direction; that the foregoing transcript is a true

  10· ·record of the testimony given.

  11· · · · · · ·Further, that if the foregoing pertains to

  12· ·the original transcript of a deposition in a Federal

  13· ·Case, before completion of the proceedings, review of

  14· ·the transcript {X} was { } was not requested.

  15· · · · · · ·I further certify I am neither financially

  16· ·interested in the action nor a relative or employee of

  17· ·any attorney or any party to this action.

  18· · · · · · ·IN WITNESS WHEREOF, I have this day subscribed

  19· ·my name.

  20

  21· ·Dated: January 9, 2020

  22· · · · · · · · · · · · · · _______________________________
  · · · · · · · · · · · · · · · ELSA L. ORMES
  23· · · · · · · · · · · · · · CSR Lic. No. 8717

  24

  25


                      THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                73
